JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed July 7, 2014, be affirmed. The district court properly dismissed the complaint for lack of subject matter jurisdiction because it is “ ‘patently insubstantial,’ presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C.Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C.Cir.1994)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.